Citation Nr: 1616757	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  09-38 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon

THE ISSUE

Entitlement to service connection posttraumatic stress disorder (PTSD), claimed as residual to heat exhaustion. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1976 to January 1979 and from February 2003 to August 2006.  The Veteran also had active guard and reserve (AGR) service from March 1990 to February 2003, along with periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) with the Oregon Army National Guard.  

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2007 rating decision in which the RO, inter alia, denied claims for service connection for PTSD and residuals of heat exhaustion.  In June 2007, the Veteran filed a notice of disagreement (NOD) with the denial of service connection for residuals of heat exhaustion.  A statement of the case (SOC) was issued in September 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2009. 

In June 2010, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  During the hearing the Veteran requested, and the Veterans Law Judge granted, a 30-day abeyance period following the hearing for the submission of additional evidence.

In July 2010, the Veteran submitted directly to the Board a private medical opinion that suggested that he had PTSD due to his in-service heat exhaustion.  In an October 2011  decision, the Board construed this evidence as constituting an informal claim for service connection for PTSD (pursuant to 38 C.F.R. § 3.157); expanded the appeal to  encompass a request to reopen a claim for service connection for PTSD (also denied in the April 2007 rating decision, but not appealed); reopened the claim for service connection for PTSD and then expanded the claim characterized as one for service connection for residuals of heat exhaustion, claimed as an anxiety disorder, to include PTSD.  At that time, the Board also remanded that claim, along with the claim for service connection for heart condition including cardioversion and for skin cancer (for which an appeal also had been perfected), to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further evidentiary development. 

In a January 2013 rating decision, the Veteran was awarded service connection for atrial fibrillation status post cardioversion, basal cell skin cancer with scars, and an anxiety disorder not otherwise specified (NOS).   The anxiety disorder NOS was combined with the Veteran's service-connected major depressive disorder disability rating.  As this action resolved those claims for service connection, and the Veteran has not appealed either any assigned disability rating or effective date, these matters are not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

However, after accomplishing further action on remand, in a January 2013 supplemental SOC, the AMC continued to deny service connection for PTSD, and returned this matter to the Board for further appellate consideration.

The Board points out that, in addition to the paper claims file, the Veteran has records electronically stored in the paperless Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Although the Veteran has asserted having PTSD that was caused or aggravated by his active military service, competent, probative evidence indicates that the Veteran does not currently have, and at no point pertinent to the claim on appeal has had, PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD, claimed as a residual to heat exhaustion, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                  § 3.159(b)(1).   

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removed the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (here, the RO, to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

A pre-rating letter dated in October 2006 provided notice to the Veteran regarding the information and evidence needed to substantiate a claim for service connection.  The letter also informed the Veteran of what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  In addition, the letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the record consists of the Veteran's service treatment records (STRs), post-service private and VA treatment records, and the reports of VA examinations.  Also of record and considered in connection with the appeal is the transcript of the Veteran's June 2010 Board hearing, along with various written statements provided by the Veteran and by his representative, on his behalf.   The Board finds that no further AOJ action on this claim, prior to appellate consideration, is required.  

With regard to the June 2010 Board hearing, in Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Board finds that, consistent with Bryant, there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

During the June 2010 Board hearing, the undersigned Veterans Law Judge identified the issues then on appeal, which included , service connection for residuals of heat exhaustion.  The Veteran testified that his over-exposure to heat during service caused psychiatric problems.  The hearing transcript also reflects appropriate exchanges between the Veteran, his representative, and the undersigned Veterans Law Judge pertaining to the Veteran's post-service treatment and the bases for the denial of the claim.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission was harmless.  As noted, following the hearing, the claims on appeal were remanded for additional development, and, as a result, additional evidence was added to the claims file.  

As indicated above, the claim was remanded in October 2011 to, among other things, afford the Veteran a VA examination.  Pursuant to the October 2011 remand, the Veteran was afforded a VA examination in April 2012 with a November 2012 VA addendum opinion.  The Veteran was also afforded a VA examination in November 2006 in connection with the claim herein decided.    The Board finds that these VA examination reports with the November 2012 VA addendum opinion are adequate to decide the claim, they were predicated on an interview with the Veteran; a review of the record, to include his STRs; and mental status evaluations.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining an adequate VA examination and opinion regarding the issue decided herein has been met.

Other development directed in the October 2011 remand included providing the Veteran with an opportunity to identify additional medical care providers and obtaining any identified records.  Pursuant to October 2011 remand, the AOJ sent the Veteran a letter in December 2011, in which he was requested to identify all pertinent healthcare providers.  In response, the Veteran submitted an authorization form for treatment records from the WVP, Medical Groups Gregory M. Thomas, M.D.  Such identified treatment records were obtained and associated with the Veteran's claims file. 

As such, the Board finds that the AOJ has substantially complied with the October 2011 remand directives such that no further action  in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268   (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

The Veteran claims that he has psychiatric problems, to include PTSD, as a result of his active military service.  See, e.g., Veteran's claim dated June 2006.  Specifically, he claims that his disability is due to his in-service heat exhaustion.  Id.  

At the outset, the Board notes that the Veteran was treated for depression and anxiety during his active military service.  Additionally, following his active military service, he was treated for depression.  As indicated above, as service connection has been established for major depressive disorder with an anxiety disorder NOS, the Board's  analysis is limited to PTSD. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).  

The Board observes that, with respect to the Veteran's National Guard service, the applicable laws and regulations permit service connection only for a disability resulting from a disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) or injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  See 38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6.

To establish entitlement to service connection for PTSD, the evidence must satisfy three basic elements.  There must be (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f). 

For cases certified to the Board prior to August 4, 2014 (such as the Veteran's), the diagnosis of PTSD must be in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. § 4.125(a) (2014); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125  to reference DSM-5).

As noted, an award of service connection requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013). 

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  A symptom such as pain, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).   

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the Veteran's STRs reflect no findings or diagnosis of PTSD.  

The Veteran's DD-214 form shows that he was a recipient of the Combat Action Badge.  Service records indicate that the Veteran served in areas that experience conditions of extreme heat, such as Kuwait and Iraq.  An October 2004 Annual Medical Certificate also indicates that the Veteran suffered heat-related injuries on several occasions between May and September 2003.  Thus, in-service heat exposure ( the alleged stressor) is shown.  In this case, however, the claim must be denied because the evidence fails to establish that the Veteran meets or met the diagnostic criteria for PTSD at any point pertinent to the current claim, as detailed below.

In an August 2006 PTSD questionnaire, the Veteran reported that he had symptoms of PTSD and related them to his in-service stressors, such as constant mortaring and high heat.  He explained that he had not been clinically diagnosed with PTSD.

In November 2006, the Veteran was afforded a PTSD examination.  The VA examiner reviewed the Veteran's claims file, interviewed him, and documented his psychiatric symptoms.  The November 2006 examiner conducted a thorough clinical evaluation and specifically evaluated each of the Veteran's symptoms criterion by criterion.  The VA examiner did not find that the Veteran had a diagnosis of PTSD.  

During the June 2010 Board hearing, the Veteran testified that his over-exposure to heat during service caused psychiatric problems.

In a July 2010 letter, J. F., a licensed social worker, stated that he treated the Veteran for episodes of anxiety and panic attacks since January 2010.  J. F. diagnosed the Veteran with PTSD due to his in-service heat and sun exposure.  

In April 2012, the Veteran was afforded a PTSD examination.  The VA examiner reviewed the Veteran's claims file, interviewed him, and documented his psychiatric symptoms.  The VA examiner evaluated each of the Veteran's symptoms criterion by criterion.  Although the April 2012 VA examiner found that the Veteran's reported in-service stressors support a diagnosis of PTSD, the examiner concluded that the Veteran did not meet the diagnostic criteria for PTSD under the DSM-IV.  The VA examiner diagnosed with the Veteran an anxiety disorder NOS and related it to his military service, to include his exposure to intense sun and heat. However, then the VA examiner stated "[e]ven though this is an unusual traumatic stressor it meets the criteria for PTSD." 

In a November 2012 VA addendum opinion the same VA psychologist who performed the April 2012 VA examination, clarified that the Veteran did not meet the diagnostic criteria for PTSD.  The VA psychologist explained that "the partial symptoms of PTSD resulted in his diagnosis of anxiety disorder NOS."  "The [V]eteran's claimed stressor of heat exposure is adequate to support the diagnosis of PTSD although the Veteran does not have the full diagnostic criteria for PTSD."  The VA psychologist indicated that in his prior statement in the April 2012 VA examination, "[e]ven though this is an unusual traumatic stressor it meets the criteria for PTSD," he explained that the Veteran's stressor meets the criteria A in the DSM-IV, "in that he was confronted with a life threatening event which resulted in fearfulness."  However, the VA psychologist further explained that he does not meet the remaining criteria in DSM-IV for a diagnosis of PTSD. 

The Veteran's remaining post-service treatment records are negative for a diagnosis of PTSD.  See, e.g., WVP, Medical Groups Gregory M. Thomas, M.D., treatment records dated from 2008 to 2011.  

Considering the above-cited evidence in light of the governing legal authority, the Board finds that  the preponderance of the evidence weighs against a finding that the Veteran has, or has had, PTSD at any time pertinent to the claim on appeal..

In weighing evidence, the Board must decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The Board is also mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another. Evans v. West, 12 Vet. App. 22, 31 (1998).  The Board may favor the opinion of one competent medical expert over that of another provided the reasons for that determination are stated.  Winsett v. West, 11 Vet. App. 420 -25 (1998).

Here, the Board finds that the  VA November 2006 and April 2012 opinions with the November 2012 addendum opinion constitute probative evidence on the question of whether the Veteran has a current diagnosis of PTSD.  To this end, the Board acknowledges that the April 2012 VA psychologist stated that "[e]ven though this unusual traumatic stressor it meets the criteria for PTSD."  However, this VA psychologist clarified in a November 2012 VA opinion that the Veteran did not meet the full criteria for PTSD under the DSM-IV.  Furthermore, the VA psychologist explained his April 2012 statement and how the Veteran did not meet the diagnostic criteria for PTSD under the DSM IV.  Collectively, these VA examiners concluded that the Veteran did not have a PTSD diagnosis.  The Board finds that above referenced opinions are persuasive because they were based on interview with the Veteran, and review his claims file, to include his STRs;  and reflect  thorough clinical evaluations, to include specific evaluation of the  Veteran's symptoms in light of the applicable diagnostic criteria.  As such opinions also are supported by sufficient explanations and findings, they are accorded great probative weight.  See Nieves-Rodriguez v, 22 Vet. App. 295; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Significantly, the Board further finds that there is no competent, contrary evidence or opinion to support a finding that the Veteran does, in fact, meet the diagnostic criteria for PTSD,  

In this regard, the Board finds that the July 2010 PTSD diagnosis by J. F., a licensed social worker is  not probative and is outweighed by the VA opinions, discussed above, that concluded g that the Veteran does not have a PTSD diagnosis.  The July 2010 letter does not show whether the Veteran's particular symptoms conformed to the DSM-IV diagnostic criteria.  

The Board recognizes that, generally, mental health care professionals are presumed to know and take into account the DSM-IV criteria in diagnosing PTSD, and that such diagnoses are thus presumed to conform to the DSM-IV.  See, e.g.,  Cohen v. Brown, 10 Vet. App. 128, 139-42 (1997).  In this case, however, the July 2010 letter does not include any explanation whatsoever as to how the Veteran met the  diagnostic criteria for PTSD, and such diagnosis appears to be flatly contradicted not only by the probative opinions discussed above, but by other competent evidence of record, to include the November 2006 VA opinion that found that the Veteran did not have PTSD.  The Board also finds is noteworthy that, although the claims file indicates  that the Veteran received treatment for years at MVP Medical Groups Gregory Thomas, M.D., , records during this time frame do not reflect any diagnosis of, or treatment for,  PTSD.  

In sum, competent, probative evidence simply does not support finding that the Veteran has or has had PTSD at any time pertinent to this appeal.  

Furthermore, as for any direct assertions by the Veteran and/or his representative as to a PTSD diagnosis or etiology, the Board finds that such assertions do not provide persuasive evidence in support of the claim.  The medical matters of the diagnosis and etiology of PTSD are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  The Veteran is competent report matters within his personal knowledge, to include his own symptoms, as well as to opine on certain limited matters, such as those perceived through the senses.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)).  However, here, the specific matters of the diagnosis and etiology of PTSD are  complex medical matters that fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion the medical matter upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  Hence, the lay assertions in this regard do not constitute competent evidence on this point, and, thus, have no probative value.

As the fundamental requirement for establishing service connection for PTSD are not met, the Veteran cannot establish service connection for PTSD; hence, discussion of the remaining criteria for service connection need not be addressed.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131; see also 38 C.F.R. §§ 3.303, 3.304, 3.310.  Thus, where, as here, the competent, probative evidence of record establishes, fundamentally, that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection-on any basis.

For all the foregoing reasons, the claim for service connection for PTSD, residual to heat exhaustion, must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against a required element for the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

Service connection for PTSD, claimed as residual to heat exhaustion, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


